Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is: endoscopic camera assembly in claims 1, 15, 20 having structure limitation in PG Pub para [0049].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saadat (US Patent Application Publication No. 2007/0293724A1).
	Regarding claim 1, Saadat teaches an endoscope assembly comprising a shaft assembly, wherein the shaft assembly comprises a flexible outer shaft defining a lumen (catheter 16 having multiple lumen (fluid lumen 16 or imaging lumen 20) [0135-0136]); 
	A first electrical communication line (electric wires connecting to imager at distal end of catheter 16 [0145]), and
	A first fluid communication line (defined by fluid lumen 18 [0138-140]);
	An endoscopic camera assembly (CCD/CMOS imager [0145] Fig.4A) associated with the shaft assembly, wherein the endoscopic camera assembly is in communication with the first electrical communication line [0145]; and
	An anatomy elevation assembly comprising an inflatable member coupled to the flexible outer shaft (imaging hood 12 coupled to the catheter 16 Fig.4A [0135]), wherein the inflatable member comprises an interior surface (interior surface 13 Fig.1C), wherein the first fluid communication line is in fluid communication with the (Fig.2A, B [0139-140]), wherein the inflatable member is configured to transition between a deflated configuration and an inflated configuration (imaging hood 12 deflated and inflated configuration shown in Fig.1A, Fig.1B), wherein the interior surface is configured to define a viewing path distal to the endoscopic camera assembly while the inflatable member is in the inflated configuration (interior surface of imaging hood 12 define a path for the imager (example imaging element 52 in Fig.4A), while the imaging hood 12 is in the inflated configuration [0144-0145]).

	Regarding claim 2, Saadat teaches wherein the fluid communication line extends at least partially within the lumen (with respect to fluid lumen [0136-0139]).
	Regarding claim 3, Saadat teaches wherein the electrical communication line extends at least partially within the lumen (lumen with respect of imaging [0145] imager such as CCD positioned in the distal portion of the catheter with electric wires being routed proximally through the deployment catheter 16).
	Regarding claim 4, Saadat teaches wherein the interior surface is configured to define a frusto-conical fashion while the inflatable member is in the inflated configuration (Fig.1B, E, 2). 	
	Regarding claim 5, Saadat teaches wherein the interior surface is configured to extend in an arched fashion while the inflatable member is in the inflated configuration (imaging hood maybe expanded into different shapes such as semi-spherical [0011]).
Regarding claim 6, Saadat teaches wherein the shaft assembly further comprises a working catheter (tool delivery catheter 82 Fig.7B) extending within the [0149], wherein the working catheter is dimensioned to slidably receive a working element (delivering tools [0149]).
Regarding claim 7, Saadat teaches the working element comprising one or more of a forceps, a swab, or a spray tube (angled instrument 360 Fig.30A, 30B, [0190-0191]).
Regarding claim 8, Saadat teaches wherein the inflatable member (imaging hood 12) comprises a proximal portion and a distal portion, wherein the proximal portion is attached to the flexible outer shaft (proximal portion of imaging hood 12 coupled to the catheter 16 Fig.1E, 4A [0135]), wherein the distal portion includes the interior surface (interior surface 13 Fig.1C).
Regarding claim 11, Saadat teaches a second fluid communication line in communication with a fluid port configured to spray fluid on the camera assembly (multiple fluid ports 176 shown in Fig.11A [0164]).
Regarding claim 12, Saadat teaches an actuator attached to a proximal end of the flexible outer shaft (pumping mechanism 116, or hood deployment switch 120 etc. Fig.8B [0155-0156]).
Regarding claim 13, Saadat teaches wherein the inflatable member defines an open distal end in the inflated configuration (imaging hood Fig.1B, 1E).
Regarding claim 14, Saadat teaches wherein the flexible outer shaft is resilient (catheter 16 is flexible Fig.5 thus is resilient to a degree).

Regarding claim 15, Saadat teaches an endoscope assembly comprising a shaft assembly, wherein the shaft assembly comprises a flexible outer shaft defining a (catheter 16 having multiple lumen (fluid lumen 16 or imaging lumen 20) [0135-0136]), wherein the flexible outer shaft comprises a distal end (distal end 49 Fig.3C [0143]), 
	An electrical communication line (electric wires connecting to imager at distal end of catheter 16 [0145]), and
	A fluid communication line (defined by fluid lumen 18 [0138-140]);
	An endoscopic camera assembly (CCD/CMOS imager [0145] Fig.4A) associated with the shaft assembly, wherein the endoscopic camera assembly is in communication with the electrical communication line [0145]; and
	An anatomy elevation assembly comprising an inflatable member configured to transition between a deflated configuration and an inflated configuration (imaging hood 12 deflated and inflated configuration shown in Fig.1A, Fig.1B), wherein the fluid communication line is in fluid communication with the inflatable member (Fig.2A, B [0139-140]), wherein the inflatable member comprises a proximal end and a distal end (imaging hood 12 having a proximal end and a distal end Fig.1-3), wherein the proximal end is coupled to the flexible outer shaft (imaging hood 12 coupled to the catheter 16 Fig.4A [0135]), wherein the inflatable member comprises an interior surface (interior surface 13 Fig.1B, 1C) extending distally past the distal end of the flexible outer shaft (as seen in Fig.3C), wherein an interior of the inflatable member is configured to define a viewing path distal to the endoscopic camera assembly while the inflatable member is in the inflated configuration (interior of imaging hood 12 define a path for the imager (example imaging element 52 in Fig.4A), while the imaging hood 12 is in the inflated configuration [0144-0145]).
	Regarding claim 16, Saadat teaches wherein the distal end of the flexible outer shaft is open (Fig.1E, F, 3).
Regarding claim 17, Saadat teaches wherein the endoscopic camera assembly (visualization device such as CCD imager as recited above) is housed within the lumen (at one point is housed within the imaging lumen [0017] [0144] [0145]).
Regarding claim 18, Saadat teaches the shaft assembly further comprises a working catheter housed within the lumen (tool delivery catheter 82 Fig.7B housed within its respective lumen).
Regarding claim 19, Saadat teaches wherein the endoscopic camera assembly comprises a camera portion (Fig.4B [0145]) and a light portion (optical fiber or LED [0145], or separate illumination tool 310 Fig.26B [0185]).
Regarding claim 20, Saadat teaches an endoscope assembly comprising a shaft assembly, wherein the shaft assembly comprises a flexible outer shaft defining a lumen (catheter 16 having multiple lumen (fluid lumen 16 or imaging lumen 20) [0135-0136]); 
	A first electrical communication line (electric wires connecting to imager at distal end of catheter 16 [0145]), and
	A first fluid communication line (defined by fluid lumen 18 [0138-140]);
	An endoscopic camera assembly (CCD/CMOS imager [0145] Fig.4A) associated with the shaft assembly, wherein the endoscopic camera assembly is in communication with the first electrical communication line [0145]; and
	An anatomy elevation assembly comprising an inflatable member (imaging hood 12 Fig.4A [0135]), wherein the first fluid communication line is in fluid (Fig.2A, B [0139-140]), wherein the inflatable member is configured to transition between a deflated configuration and an inflated configuration (imaging hood 12 deflated and inflated configuration shown in Fig.1A, Fig.1B), wherein the inflatable member is configured to define a viewing path distal to the endoscopic camera assembly in the inflated configuration, wherein the viewing path is unobstructed by the inflatable member (interior surface of imaging hood 12 define a path for the imager (example imaging element 52 in Fig.4A), while the imaging hood 12 is in the inflated configuration [0144-0145]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Saadat in view of Hendriks (US Patent Application Publication No.2016/0317035 A1).
Regarding claims 9-10, Saadat teaches one or more sensors 300 may be positioned on the imaging hood itself in Fig.24A for detecting different parameters, and further teaches using position sensors deployed within the body lumen is a conventional method [0004]. However, Saadat does not explicitly disclose such sensor is operable in response to an alternating magnetic field.
([0050]), and the sensor element comprises a coil [0050].
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Saadat to operate position sensor in response to magnetic field, such as that taught by Hendriks, as a suitable method of operating a position sensor (Hendriks [0050]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure: all references cited on the attached PTO-892 Notice of
References Cited excluding the above relied upon references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINQIAO HUANG whose telephone number is (571)270-1546. The examiner can normally be reached Mon-Thu 0930-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MINQIAO HUANG/Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795